 



SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT

      THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT AND
AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) dated as of February 7, 2005,
is by and among COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Company”), the SUBSIDIARY BORROWERS parties hereto, the FOREIGN CURRENCY
BORROWERS parties hereto, the BANKS parties hereto, U.S. BANK NATIONAL
ASSOCIATION, a national banking association, one of the Banks, as administrative
agent for the Banks (in such capacity, the “Agent”) and COMERICA BANK, a
Michigan banking corporation, one of the Banks, as syndication agent for the
Banks (in such capacity, the “Syndication Agent”).

      WHEREAS, the Company, the Subsidiary Borrowers, the Foreign Currency
Borrowers, certain Banks, the Agent and the Syndication Agent are parties to a
Revolving Credit and Term Loan Agreement dated as of August 10, 2004 as amended
by a First Amendment to Revolving Credit and Term Loan Agreement dated as of
September 16, 2004 (as amended, the “Loan Agreement”);

      WHEREAS, the Company, the Subsidiary Borrowers, certain Banks, the Agent
and the Syndication Agent are parties to a Security Agreement dated as of
August 10, 2004 that secures the Obligations under the Loan Agreement, as
amended by a First Amendment to Revolving Credit and Term Loan Agreement dated
as of September 16, 2004 (as amended, the “Security Agreement”); and

      WHEREAS, the Company intends to organize a new subsidiary (“CVG
Acquisition LLC”) for the purpose of acquiring certain of the assets of
Mayflower Vehicle Systems, Inc., Mayflower Vehicle Systems Michigan, Inc., Wayne
Stamping and Assembly LLC and Wayne Orrville Investments LLC (collectively, the
“Sellers”) under that certain Agreement of Purchase and Sale dated as of
February 7, 2005 between the Sellers and the Company and CVG Acquisition LLC;
and

      WHEREAS, the Company, the Subsidiary Borrowers and the Foreign Currency
Borrowers have requested that the Banks increase their Commitments under the
Loan Agreement to provide financing for the Acquisition (defined below) and the
Banks have agreed to do so upon the terms and subject to the conditions set
forth in this Amendment; and

      WHEREAS, the Company intends that CVG Acquisition LLC will become a
Subsidiary Borrower under the Loan Agreement pursuant to the terms of the Loan
Agreement and an Assumption Letter of even date herewith to be executed by CVG
Acquisition LLC, as a New Subsidiary Borrower, and the Agent; and

      WHEREAS, the assets acquired by CVG Acquisition LLC in the Acquisition are
to become a part of the Collateral under the Loan Agreement and the Security
Agreement;

      WHEREAS, certain lenders, namely KeyBank National Association, LaSalle
Bank National Association and Credit Suisse First Boston, acting through its
Cayman Islands Branch (collectively, the “New Banks”) are to be added as “Banks”
under the Loan Agreement; and

 



--------------------------------------------------------------------------------



 



      WHEREAS, the parties desire to amend certain other provisions of the Loan
Agreement and the Security Agreement;

      NOW, THEREFORE, for value received, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

      1. Certain Defined Terms. Each capitalized term used herein without being
defined herein that is defined in the Loan Agreement shall have the meaning
given to it therein.

      2. Concerning the New Banks.

     (a) Addition of New Banks. Subject to the conditions set forth in Section 6
hereof, upon and after the Effective Date (defined below), each of the New Banks
hereby becomes a party, as a Bank, to the Loan Agreement with Commitments as
stated in the amended Schedule 1.1(b) to the Loan Agreement attached hereto as
Exhibit A, and the parties hereto, other than the New Banks, each acknowledge
and consent to such actions by the New Banks. Upon and after the Effective Date,
the New Banks shall each be a Bank under the Loan Agreement and the other Loan
Documents to which the Banks are parties and shall have all of the rights,
privileges and benefits of a Bank under the Loan Agreement and the other Loan
Documents, and all of the duties of a Bank thereunder, in each case as if such
New Bank had been initially a party to the Loan Agreement. Upon the Effective
Date (defined below), the New Banks shall make Advances as calculated by the
Agent so that their outstanding Advances are equal to their ratable shares of
all Advances outstanding on such date and the Agent shall distribute the
proceeds of such Advances to the existing Banks as applicable in accordance with
their ratable share of all Advances outstanding on the Effective Date, in each
case after giving effect to this Amendment, but prior to any additional Advances
requested by the Borrowers to be made (if any) on the Effective Date.

     (b) Interest and Fees. From and after the Effective Date, all interest and
all Revolving Commitment Fees and Letter of Credit Fees accrued under
Section 2.16 of the Loan Agreement for the billing period in which the Effective
Date falls shall be paid to the Agent as provided in the Loan Agreement, and
distributed by the Agent (i) with respect to amounts accrued before the
Effective Date, to the Banks (other than the New Banks) and (ii) with respect to
amounts accrued on or after the Effective Date, to the New Banks and the other
Banks in accordance with the terms of the Loan Agreement.

     (c) Copies of Loan Documents. The Agent represents and warrants to the New
Banks that the copies of the Loan Documents and the related agreements,
certificates, and opinion letters previously delivered to the New Banks are true
and correct copies of the Loan Documents and related agreements, certificates,
and opinion letters executed by and/or delivered in connection with the closing
of the credit facilities contemplated by the Loan Agreement, other than the Fee
Letter.

     (d) No Representation or Warranty by Banks. The New Banks agree and
acknowledge that no Bank nor the Agent nor the Syndication Agent (i) makes any
representation or warranty and assumes no responsibility with respect to any
statements,

2



--------------------------------------------------------------------------------



 



warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of any of the Loan Documents or any other instrument or document
furnished pursuant thereto or (ii) makes any representation or warranty and
assume any responsibility with respect to the financial condition of the
Borrowers, or the performance or observance by the Borrowers or any other Person
of any of their respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

     (e) No Reliance By New Banks. Each of the New Banks (i) confirms to each
other New Bank, each other Bank, the Agent and the Syndication Agent that it has
received a copy of the Loan Documents together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; and (ii) acknowledges that it has,
independently and without reliance upon the Agent, the Syndication Agent or any
other Bank or New Bank and instead in reliance upon its own review of such
documents and information as the New Bank deems appropriate, made its own credit
analysis and decision to enter into this Amendment and the Loan Documents and
agrees that it will, independently and without reliance upon the Agent, the
Syndication Agent or any other Bank or New Bank, and based on such documents and
information as each New Bank shall deem appropriate at the time, continue to
make its own credit decision in taking or not taking action under the Loan
Documents.

      3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

     (a) The following definitions of “Acquisition”, “Acquisition Documents”,
“Asset Purchase Agreement”, “CVG Acquisition LLC”, “CVG Management Corporation”
“Related Agreements” and “Sellers” are added to Section 1.1 of the Loan
Agreement is appropriate alphabetical order:

        “Acquisition”: The acquisition by CVG Acquisition LLC of certain of the
assets of Sellers under the terms of the Asset Purchase Agreement.

        “Acquisition Documents”: All documents executed and delivered by CVG
Acquisition LLC, the Company and the Sellers in connection with the Acquisition,
including, without limitation the Asset Purchase Agreement.

        “Asset Purchase Agreement”: That certain Agreement of Purchase and Sale
dated as of February 7, 2005 among CVG Acquisition LLC, the Company and the
Sellers.

        “CVG Acquisition LLC”: CVG Acquisition LLC, a Delaware limited liability
company, a Subsidiary of the Company.

        “CVG Management Corporation”: CVG Management Corporation, a Delaware
corporation, a Subsidiary of the Company.

3



--------------------------------------------------------------------------------



 



        “Related Agreements”: All agreements executed and delivered in
connection with the Merger.

        “Sellers”: Collectively, Mayflower Vehicle Systems, Inc., a Delaware
corporation, Mayflower Vehicle Systems Michigan, Inc., a Nevada corporation,
Wayne Stamping and Assembly LLC, an Ohio limited liability company, and Wayne
Orrville Investments LLC, an Ohio limited liability company.

        The last sentence of the definition of EBITDA in Section 1.1 of the Loan
Agreement is amended in its entirety to read as follows:

        For the three fiscal quarters ending on the following dates, EBITDA
shall be deemed to be the respective amounts indicated: June 30, 2004
$16,821,000; September 30, 2004 $20,547,000; and December 31, 2004 $21,087,000.

        The definitions of “Term Loan Termination Date” and “Termination Date”
in Section 1.1 of the Loan agreement are amended in their entireties to read as
follows:

“Term Loan Termination Date”: The earlier of (a) December 31, 2010 and (b) the
date on which all the Obligations become immediately due and payable pursuant to
Section 7.2 hereof.

“Termination Date”: The earliest of (a) January 31, 2010, (b) the date on which
the Revolving Commitments are terminated pursuant to Section 7.2 hereof or (c)
the date on which the Revolving Commitment Amounts are reduced to zero pursuant
to Section 2.13 hereof.

        The following definitions in Section 1.1 of the Loan Agreement are
amended to correct the cross-references to other sections of the Loan Agreement,
as indicated:

“Holding Account” by amending the reference to Section 2.7(b) to read Section
2.8.

“Letter of Credit Fee” by amending the reference to Section 2.15(c) to read
Section 2.16(c).

“Other Taxes” by amending the reference to Section 2.26(b) to read Section
2.27(b).

“Replaced Bank” and “Replacement Bank” by amending the reference in each to
Section 2.25 to read Section 2.26.

“Revolving Commitment Amount” by amending the reference to Section 2.13 to read
Section 2.14.

4



--------------------------------------------------------------------------------



 



“Revolving Commitment Fees” by amending the reference to Section 2.15 to read
Section 2.16.

“Subsidiary Borrowers” by amending the reference to Section 2.2 to read
Section 3.3.

“Swingline Commitment” and “Swingline Loan” by amending the reference in each to
Section 2.1(c) to read Section 2.1(d).

“Taxes” by amending the reference to Section 2.26(a) to read Section 2.27(a).

“Termination Date” by amending the reference to Section 2.13 to read Section
2.14.

        (b) The third sentence of Section 2.2(c) is amended in its entirety to
read as follows:

        Such notice of borrowing shall specify (i) the date of the requested
Term Loan (Foreign Currency) and (ii) the duration of the initial Interest
Period applicable thereto.

        (c) Sections 2.7 (b) and (c) of the Loan Agreement are hereby amended in
their entireties to read as follows:

              2.7 (b) The unpaid principal balance of the Term Loans shall be
payable on the last day of each calendar quarter as follows:

         
from March 31, 2005 through December 31, 2005
  $ 3,530,207.75  
 
       
from March 31, 2006 through December 31, 2006
  $ 4,213,473.75  
 
       
from March 31, 2007 through December 31, 2007
  $ 5,010,617.50  
 
       
from March 31, 2008 through December 31, 2008
  $ 5,921,638.75  
 
       
from March 31, 2009 through December 31, 2009
  $ 6,832,660.25  

5



--------------------------------------------------------------------------------



 



         
from March 31, 2010 through September 30, 2010
  $ 7,515,926.25  
 
       
and on the Term Loan Termination Date
  All unpaid principal plus accrued and unpaid interest

        2.7 (c) The unpaid principal balance of the Term Loans (Foreign
Currency) shall be payable on the last Eurocurrency Business Day of each
calendar quarter as follows:

     
from March 31, 2005 through December 31, 2005
  £183,429.38
from March 31, 2006 through December 31, 2006
  £218,931.84
from March 31, 2007 through December 31, 2007
  £260,351.39
from March 31, 2008 through December 31, 2008
  £307,688.00
from March 31, 2009 through December 31, 2009
  £355,024.62
from March 31, 2010 through September 30, 2010
  £390,527.08
and on the Term Loan Termination Date
  All unpaid principal plus accrued and unpaid interest

        (d) Section 2.19 of the Loan Agreement is amended by adding the
following at the end thereof:

        The proceeds of the increased amount of the Term Loan as added by the
Second Amendment to this Agreement and Revolving Loans made on the effective
date of the Second Amendment to this Agreement shall be used to finance the
Acquisition and to pay expenses and costs related to the Acquisition.

        (e) Section 4.1(a) is amended by adding the following language at the
end thereof before the semi-colon “except as otherwise allowed in
Section 5.4(a)”.

6



--------------------------------------------------------------------------------



 



        (f) Section 4.18 of the Loan Agreement is amended by inserting after the
clause “subsection 6.4(k)” the clause “or subsection 6.4(v)” and by deleting
therefrom the clause “Section 4.12” and inserting in its place the clause
“Section 5.12”.

        (g) Section 5.9 of the Loan Agreement is amended to add the following at
the end thereof before the period:

        ; provided, further, that CVG Acquisition LLC shall additionally permit
the representatives or independent contractors of the Agent to conduct a
collateral audit of CVG Acquisition LLC’s Property at the Borrower’s expense by
March 31, 2005.

        (h) Section 5.10 of the Loan Agreement is amended in its entirety to
read as follows:

      Section 5.10 Use of Proceeds. The Borrowers shall use the proceeds of the
Loans solely as follows: (a) to refinance certain Indebtedness, (b) to pay costs
and expenses of the Related Transaction and costs and expenses required to be
paid pursuant to Section 3.1(f), (c) to finance the Acquisition and to pay costs
and expenses related thereto and (d) for working capital and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement.

        (i) Section 5.12(c) of the Loan Agreement is amended by deleting
therefrom the date “December 31, 2004” and inserting in its place the date
“March 31, 2005”.

        (j) Section 6.1(a) of the Loan Agreement is amended by deleting
therefrom the clause “on the Closing Date and”.

        (k) Section 6.1 of the Loan Agreement is amended by (i) deleting the
“and” at the end of clause (u) thereof, (ii) deleting the period at the end of
clause (v) thereof and adding “; and” to the end of such clause, and
(iii) adding the following clause (w) at the end of such Section 6.1:

               (w) Liens with respect to Property consigned to or from third
parties.

        (l) Section 6.2(b) of the Loan Agreement is amended by deleting
therefrom the clause “Section 2.7” and inserting in its place the clause
“Section 2.8”.

        (m) Section 6.4 of the Loan Agreement is amended by (i) deleting the
word “Acquisitions” in subclause (ii) thereof and inserting in its place the
word “acquisitions”, and (ii) adding at the end of Section 6.4 the following new
subsection 6.4 (y):

               (y) the Acquisition.

        (n) Section 6.4(m) of the Loan Agreement is amended by deleting
therefrom the clause “existing on the Closing Date and” and Sections 6.4(k) and
6.4 (v) of the Loan Agreement are amended by deleting from each “Section 5.12”
and inserting in its place “Section 5.15”.

7



--------------------------------------------------------------------------------



 



        (o) Section 6.5(c) of the Loan Agreement is amended by deleting
therefrom the clause “existing on the Closing Date and”.

        (p) Section 6.6(c) of the Loan Agreement is amended by deleting
therefrom the clause “entered into on or prior to the Closing Date and”.

        (q) Section 6.9 (b) of the Loan Agreement is amended by deleting
therefrom “Section 5.13” and inserting in its place “Section 5.12(c), and
Section 6.9(c) of the Loan Agreement is amended by deleting therefrom the clause
“existing as of the Closing Date and”.

        (r) Section 6.9(g) of the Loan Agreement is amended by deleting
therefrom the clause “Acquisitions permitted hereunder” and inserting in its
place the clause “Permitted Acquisitions (including the Acquisition)”.

        (s) Section 6.10(e) of the Loan Agreement is amended by deleting
therefrom the clause “described in Section 6.10”.

        (t) Section 6.13 of the Loan Agreement is amended to read in its
entirety as follows:

Section 6.13 Change in Structure. Except (i) as expressly permitted under
Section 5.4(a) and 6.3, (ii) for the UK Restructuring Transaction so long as
(x) no Event of Default is continuing, (y) the Borrower’s Agent has given the
Agent not less than 10 days’ written notice prior to the consummation thereof
and (z) the Borrower’s Representative has delivered to the Agen any documents
requested by the Agent of the type specified in Section 5.15, the Borrowers
shall not and shall not permit any of their Subsidiaries to, make any material
changes in their equity capital structure (including in the terms of its
outstanding stock), or amend any of their Organization Documents in any material
respect or in any respect adverse to the Agent or Banks in their capacity as
such, except that National Seating Company (currently a Subsidiary of Bostrom
International, Ltd.) may become a Subsidiary owned directly by the Company and
(iii) the consummation of a reverse stock split with respect to the Subsidiaries
of the Company.

        (u) Section 6.15(a) of the Loan Agreement is amended by adding after the
phrase “Related Agreement” the phrase “or Acquisition Document” each time it
appears.

        (v) Section 6.18 of the Loan Agreement is amended in its entirety to
read as follows:

Section 6.18 Capital Expenditures. The Borrowers and their Subsidiaries shall
not make Capital Expenditures for any fiscal year in an aggregate amount in
excess of $20,000,000.

        (w) Section 6.19 of the Loan Agreement is amended in its entirety to
read as follows:

        Section 6.19 Total Leverage Ratio. The Borrowers shall not permit the
Total Leverage Ratio as of the last day of any fiscal quarter ending during the
following periods for the four fiscal quarter period then ended to be greater
than the ratio set forth below for such period:

8



--------------------------------------------------------------------------------



 



          Fiscal Quarters   Maximum Total   Ending   Leverage Ratio  
March 31, 2005 through September 30, 2005
    3.00 to 1.00  
December 31, 2005 through September 30, 2006
    2.75 to 1.00  
December 31, 2006 and each fiscal quarter thereafter
    2.50 to 1.00  

        (x) Section 6.20 of the Loan Agreement is amended in its entirety to
read as follows:

        Section 6.20 Fixed Charge Coverage Ratio. The Company shall not permit
its Fixed Charge Coverage Ratio:

        (a) measured on a year to date basis at the end of each fiscal quarter
commencing March 31, 2005 through September 30, 2005, to be less than 1.30 to
1.00; and

        (b) for the twelve months then ended measured at the end of each fiscal
quarter commencing December 31, 2005, to be less than 1.30 to 1.00.

        (y) Section 6.21 of the Loan Agreement is amended in its entirety to
read as follows:

        Section 6.21 Interest Coverage Ratio. The Company shall not permit its
Interest Coverage Ratio:

        (a) measured on a year to date basis at the end of each fiscal quarter
commencing March 31, 2005 through September 30, 2005, to be less than 2.50 to
1.00; and

        (b) for the twelve months then ended measured at the end of each fiscal
quarter commencing December 31, 2005, to be less than 2.50 to 1.00.

        (z) Section 7.2 of the Loan Agreement is amended by deleting therefrom
the clause “or 7.1(m)(iv)” and inserting in its place the clause “or
7.1(h)(iv)”.

        (aa) Section 7.4 of the Loan Agreement is amended to read in its
entirety as follows:

9



--------------------------------------------------------------------------------



 



        Section 7.4 Cash Collateral for Letters of Credit. If an Event of
Default has occurred and is continuing or this Agreement (or the Revolving Loan
Commitment) shall be terminated for any reason, then the Agent, at the request
of the Required Banks, shall, demand (which demand shall be deemed to have been
delivered automatically upon any acceleration of the Loans and other obligations
hereunder pursuant to Section 7.2 hereof or upon payment in full of the Term
Loans and the Term Loans (Foreign Currency)), and the Borrower shall thereupon
deliver to the Agent, to be held for the benefit of the Agent and the Banks
entitled thereto, an amount of cash equal to 105% of the face amount of
outstanding Letters of Credit as additional collateral security for the
Borrowers’ Obligations in respect of any outstanding Letters of Credit. The
Agent may at any time upon notice to the applicable Letter of Credit Bank apply
any or all of such cash and cash collateral to the payment of any Unpaid
Drawings. Pending such application, the Agent shall deposit the same in the
Holding Account for application as provided in this Agreement.

        (bb) Section 8.6(b) of the Loan Agreement is amended by deleting
therefrom the clause “paragraph (b) below” and inserting in its place the clause
“paragraph (c) below”.

        (cc) Each of Schedules 1.1(b), 4.2, 4.7, 4.10, 4.12, 4.17, 6.01, 6.4,
6.5 and 6.6 to the Loan Agreement are hereby replaced in their entireties with
Schedules 1.1(b), 4.2, 4.7, 4.10, 4.17, 6.01, 6.4, 6.5 and 6.6 that are attached
to this Second Amendment and Exhibit 5.2(a) to the Loan Agreement is hereby
replaced in its entirety with Exhibit 5.2(a) to this Second Amendment.

      4. Replaced Notes. Upon the Effective Date, the Agent, the Syndication
Agent and the Banks shall mark their existing Revolving Notes, Term Notes and
Term Notes (Foreign Currency) (but not the Swingline Note) “cancelled” and
return them to the Company on request.

      5. Amendments to Security Agreement. The Security Agreement is hereby
amended as follows:

        (a) To add each of CVG Acquisition LLC and CVG Management Corporation
thereto as a Grantor. By its signature on this Amendment CVG Acquisition LLC
hereby grants to the Secured Parties a security interest in the Collateral
defined in the Security Agreement and hereby becomes a party to the Security
Agreement as a Grantor, the same as if CVG Acquisition LLC originally signed the
Security Agreement and CVG Acquisition LLC hereby affirms all representations,
warranties and all other provisions of the Security Agreement, including,
without limitation, the security interest granted thereunder. By its signature
on this Amendment CVG Management Corporation hereby grants to the Secured
Parties a security interest in the Collateral defined in the Security Agreement
and hereby becomes a party to the Security Agreement as a Grantor, the same as
if CVG Management Corporation originally signed the Security Agreement and CVG
Management Corporation hereby affirms all representations, warranties and all
other provisions of the Security Agreement, including, without limitation, the
security interest granted thereunder.

10



--------------------------------------------------------------------------------



 



        (b) To add a pledge by the Company of the Equity Interest of CVG
Acquisition LLC, CVG Logistics, LLC and CVG Management Corporation. By its
signature on this Amendment the Company hereby pledges to the Secured Parties
the issued and outstanding Equity Interest of CVG Acquisition LLC, CVG
Logistics, LLC and CVG Management Corporation and Schedule 1 to the Security
Agreement is amended to add the following thereto:

11



--------------------------------------------------------------------------------



 



                                                  Holder of   Issuer of        
    Stock     Equity     Equity         Equity   Equity     Interest    
Certificate     Interest     Interest         Interest   Interest     Pledged  
  Number     Issued     Authorized     Par Value  
Commercial Vehicle Group, Inc.
  CVG Acquisition LLC   Membership   Not certificated   1 Member   1 Member  
Not applicable  
Commercial Vehicle Group, Inc.
  CVG Logistics, LLC   Membership   Not certificated   1 Member   1 Member   Not
applicable  
Commercial Vehicle Group, Inc.
  CVG Management Corporation   Shares           100 Shares   100 Shares   $ .01
   
Commercial Vehicle Group, Inc.
  National Seating Company   shares     488, 487, 37, 38     1705,838.803 Shares
          $ .01  

        (c) Section 2(m) of the Security Agreement is amended deleting the word
“or” after subclause (iii), and by adding the word “or” after the end of
subclause (iv) and adding the following immediately thereafter:

     “(v) any Equity Interests held by a Grantor in a Foreign Subsidiary in
excess of 65% of such entity’s outstanding Equity Interests”.

        (d) Section 6 of the Security Agreement is amended by deleting from the
fifth line thereof the number “3” and inserting in its place the number “5”.

        (e) Section 9 of the Security Agreement is amended by adding the
following language after “Loan Documents” in the eighth line thereof: “and
Collateral acquired in connection with the Acquisition which is consigned to
third parties and as consigned in the future”.

        (f) Section 11(a) is amended by adding the following language at the
beginning of subclause (v): “use commercially reasonable efforts to” and by
adding the following language after the word “Equipment” in the last line
thereof “with a value in excess of $50,000”.

12



--------------------------------------------------------------------------------



 



      6. Conditions to Effectiveness of this Amendment. This Amendment shall be
effective as of February 7, 2005 (the “Effective Date”), provided the Agent
shall have received sufficient counterparts of this Amendment as required by the
Agent, duly executed by the Borrowers and all of the Banks and the New Banks
(when used hereinafter the term “Banks” shall include the New Banks), and the
following conditions are satisfied:

        (a) Before and after giving effect to this Amendment, the
representations and warranties of the Borrowers in Article IV of the Loan
Agreement and Section 7 of the Security Agreement shall be true and correct as
though made on the date hereof, except to the extent such representations and
warranties by their terms are made as of a specific date and except for changes
that are permitted by the terms of the Loan Agreement.

        (b) After giving effect to this Amendment, no Event of Default and no
Default shall have occurred and be continuing.

        (c) No Material Adverse Effect shall have occurred since August 10,
2004.

        (d) No revisions shall have been made to the articles of incorporation
or bylaws of any of the Borrowers since August 10, 2004 (except CVG Acquisition
LLC, CVG Logistics, LLC, CVG Management Corporation, and except for those made
in conjunction with the merger of Trim Systems L.L.C. and Tempress, Inc. with
and into Trim Systems Operating Corp.).

        (e) The Agent shall have received the following or shall receive the
following substantially simultaneously with the execution and delivery of this
Amendment, each duly executed or certified, as the case may be, and dated as of
the date of delivery thereof:

               (i) new Revolving Notes, Term Notes and Term Notes (Foreign
Currency) payable to each Bank (the “New Notes”) duly executed by the Borrowers;

               (ii) a secretary’s or assistant secretary’s certificate from the
Company and each Subsidiary Borrower certifying resolutions of the board of
directors, managers or member of each such Borrower authorizing the increased
borrowings under this Amendment, the execution, delivery and performance of this
Amendment and all documents contemplated hereunder, and certifying the
designation of Authorized Officers to execute the Credit Agreement, Loan
Documents and amendments thereto;

               (iii) true, correct and complete copies of the Acquisition
Documents, including, without limitation, copies of deeds in recordable form
covering any real property acquired by CVG Acquisition LLC in the Acquisition
and owners title insurance policies or commitments covering the same, Phase 1
Environmental Reports covering such real property, and surveys and appraisals of
such real property in form and substance reasonably satisfactory to the Agent;

               (iv) an opinion of counsel to the Borrowers, CVG Acquisition LLC
and CVG Management Corporation covering such matters as reasonably requested by
the Agent and in form and substance reasonably satisfactory to the Agent;

13



--------------------------------------------------------------------------------



 



               (v) an Assumption Letter in the required form duly executed by
CVG Acquisition LLC and an Assumption Letter in the required form duly executed
by CVG Management Corporation;

               (vi) ACORD 27 and ACORD 25 certificates of insurance with respect
to each of the businesses and real properties of CVG Acquisition LLC in such
amounts and with such carriers as shall be reasonably acceptable to the Agent;

               (vii) Evidence that the Company’s EBITDA for the 12 months prior
to the Effective Date was not less than $65,000,000;

               (viii) evidence that the Total Leverage Ratio as of the Effective
Date is not more than 2.75;

               (ix) such other documents, instruments and approvals as the Agent
may reasonably request, including, without limitation, certified copies of the
Articles of Organization of CVG Acquisition LLC, a copy of CVG Acquisition LLC’s
bylaws or operating agreement, if any, certified by the Secretary or Assistant
Secretary of CVG Acquisition LLC, certificate of good standing for CVG
Acquisition LLC, secretary’s certificate regarding incumbency of officers of CVG
Acquisition LLC and authorization resolutions for CVG Acquisition LLC to execute
and deliver the Acquisition Documents, the Assumption Letter and this Amendment
and certified copies of the Articles of Incorporation of CVG Management
Corporation, its bylaws and any other governance documents of CVG Management
Corporation, if any, certified by the Secretary or Assistant Secretary of CVG
Management Corporation and a certificate of good standing from CVG Management
Corporation’s state of incorporation and a secretary’s certificate regarding
incumbency of officers of CVG Management Corporation and authorization
resolutions for CVG Management Corporation for its execution delivery of this
Amendment and the Assumption Letter; and

               (x) an Aircraft Security Agreement in form and substance
reasonably satisfactory to the Agent covering that certain aircraft acquired by
the Company through a new Subsidiary of the Company known as CVG Logistics, LLC
(“Logistics”) duly executed by Logistics, together with certified copies of the
Articles of Organization and any governance documents of Logistics and a
certificate of the member of Logistics authorizing execution and delivery of the
Aircraft Security Agreement.

        (f) The following events shall have occurred or shall occur
substantially simultaneously with the execution and delivery of this Amendment:

               (i) the Acquisition shall have been consummated;

               (ii) after giving effect to the funding provided on the Effective
Date and payment of all costs and expenses of the Acquisition, there shall be a
minimum availability under the Borrowing Base of $15,000,000.

14



--------------------------------------------------------------------------------



 



      7. Covenant Regarding Collateral. The Company and CVG Acquisition LLC
covenant that (a) they shall supply the Agent not later than March 16, 2005: the
mortgages (or deeds of trust), lenders’ title insurance commitments and Phase I
environmental reports with appropriate reliance letters, copies of leases, if
any, covering the real property known as the Kings Mountain Site, the Norwalk
Site and the Shadyside Site (each as defined in the Asset Purchase Agreement)
acquired in the Acquisition, as well as agreed forms of security agreements with
respect to patents, trademarks and copyrights that have been reasonably
requested by the Agent prior to the date of this Amendment and, as applicable,
as acquired in the Acquisition; and (b) they shall use their commercially
reasonable efforts (i) to obtain by such date any landlord waivers regarding
leased premises at which Equipment and/or Inventory of a value in excess of
$50,000 is located, and (ii) to complete and file by such date the security
agreements based upon the forms agreed upon as described in clause (a) above
with respect to patents, trademarks and copyrights, that have been requested by
the Agent prior to the date of this Amendment. Failure by the Borrowers to
comply in all material respects with this covenant shall constitute an Event of
Default under the Loan Agreement.

      8. Waivers. Pursuant to the provisions of Section 5.3 of the Loan
Agreement the Company is required to give notice to the Agent and each Bank of
the occurrence of the events set out in such Section 5.3 within 5 days after a
Responsible Officer becomes aware thereof. The Company has informed the Agent
and the Banks that it failed to give notice to the Agent and the Banks within
5 days after the Company formed the following wholly owned Subsidiaries (or
Subsidiaries owned by wholly owned Subsidiaries): CVG Logistics, LLC (formed
October 28, 2004), CVG Acquisition LLC (formed November 18, 2004), CVG
Management Corporation (formed December 13, 2004) and CVG Vehicle Component
(Shanghai) Co. Ltd. (formed August 26,2004). The Company also acquired the
outstanding capital stock of National Seating Company from Bostrom Limited and
failed to give the Agent and each Bank notice thereof pursuant to Section 5.3.
The Company also failed to put in place the interest rate protection agreements
required in Section 5.12(c) of the Loan Agreement by December 31, 2004. In
addition, Commercial Vehicle Systems, Inc., a Subsidiary Borrower, sold a parcel
of real estate located at 1140 N.W. 3rd Ave., Canby, Oregon in violation of
Section 6.2 of the Loan Agreement. The failure to give the notices regarding
formation of the Subsidiaries listed above pursuant to Section 5.3 of the Loan
Agreement, the transfer or acquisition of the shares of National Seating Company
without notice under Section 5.3 of the Loan Agreement, the failure to put in
place the interest rate protection agreements required under Section 5.12(c) and
the sale of the real estate located in Canby, Oregon in violation of Section 6.2
of the Loan Agreement are each Events of Default under Section 7.1(c) of the
Loan Agreement. The failure to deliver the stock certificates for the newly
formed subsidiaries and the reissued certificates for National Seating Company
within the time required under Section 6 of the Security Agreement are each
Defaults or Events of Default under Section 7.1(d) of the Loan Agreement. All
the Defaults and Events of Default described in the forgoing provisions of this
Section 8 are the “Existing Defaults”. The Agent and the Banks hereby waive the
Existing Defaults. This waiver is limited to the express terms hereof and shall
not extend to any other Default, Event of Default or period. This waiver is not,
and shall not be deemed, a course of dealing or performance upon which the
Borrowers may rely with respect to any other Default, Event of Default or
request for a waiver and the Borrowers hereby waive any such claim.

15



--------------------------------------------------------------------------------



 



      9. Acknowledgments. The Borrowers and the Banks acknowledge that, as
amended hereby, the Loan Agreement remains in full force and effect with respect
to the Borrowers and the Banks, and that each reference to the Loan Agreement in
the Loan Documents shall refer to the Loan Agreement, as amended hereby. The
Borrowers confirm and acknowledge that they will continue to comply with the
covenants set out in the Loan Agreement and the other Loan Documents, as amended
hereby, and that their representations and warranties set out in the Loan
Agreement and the other Loan Documents, as amended hereby, are true and correct
in all material respects as of the date of this Amendment, except to the extent
such representations and warranties by their terms are made as of a specific
date and except for changes that are permitted by the terms of the Loan
Agreement. The Borrowers represent and warrant that (i) the execution, delivery
and performance of this Amendment and the New Notes are within their corporate
powers and have been duly authorized by all necessary corporate action;
(ii) this Amendment and the New Notes have been duly executed and delivered by
the Borrowers and constitute the legal, valid and binding obligations of the
Borrowers, enforceable against the Borrowers in accordance with their terms
(subject to limitations as to enforceability which might result from bankruptcy,
insolvency, or other similar laws affecting creditors’ rights generally and
general principles of equity); and (iii) no Events of Default or Default exist
and are continuing that have not been waived in writing in this Amendment.

      10. General.

        (a) The Company agrees to reimburse the Agent and the Syndication Agent
within 10 days of demand for all reasonable out-of-pocket expenses paid or
incurred by the Agent and the Syndication Agent including filing and recording
costs and fees and expenses of outside counsel to the Agent and outside counsel
to the Syndication Agent (determined on the basis of such counsels’ generally
applicable rates, which may be higher than the rates such counsel charges the
Agent or the Syndication Agent in certain matters) in the preparation,
negotiation and execution of this Amendment and the New Notes and any other
document required to be furnished herewith, and to pay and save the Banks
harmless from all liability for any stamp or other taxes which may be payable
with respect to the execution or delivery of this Amendment and the New Notes,
which obligations of the Company shall survive any termination of the Loan
Agreement.

        (b) This Amendment may be executed in as many counterparts (including
via facsimile) as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original but all such counterparts shall constitute but one and the
same instrument.

        (c) Any provision of this Amendment which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.

        (d) The validity, construction and enforceability of this Amendment and
the New Notes shall be governed by the internal laws of the State of New York,
without giving effect to conflict of laws principles thereof, but giving effect
to federal laws of the United States applicable to national banks.

16



--------------------------------------------------------------------------------



 



        (e) This Amendment and the New Notes shall be binding upon the
Borrowers, the Banks, the Agent, the Syndication Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the
Borrowers, the Banks, the Agent, the Syndication Agent and the successors and
permitted assigns of the Banks, the Agent and the Syndication Agent.

[remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

         
COMMERCIAL VEHICLE GROUP, INC.
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

Address:
6530 Campus Way
New Albany, Ohio 43054
Fax: (614) 289-5371
Attention: Jeff Vogel

         
COMMERCIAL VEHICLE SYSTEMS, INC.
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
NATIONAL SEATING COMPANY
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
TRIM SYSTEMS OPERATING CORP.
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

[Signature Page to Second Amendment to Loan Agreement]

S-1



--------------------------------------------------------------------------------



 



         
CVS HOLDINGS, INC.
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
TRIM SYSTEMS, INC.
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
CVG ACQUISITION LLC
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
CVG MANAGEMENT CORPORATION
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

[Signature Page to Second Amendment to Loan Agreement]

S-2



--------------------------------------------------------------------------------



 



         
FOREIGN CURRENCY BORROWERS:
COMMERCIAL VEHICLE SYSTEMS LIMITED
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       

[Signature Page to Second Amendment to Loan Agreement]

S-3



--------------------------------------------------------------------------------



 



         
KAB SEATING LIMITED
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
BOSTROM LIMITED
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
BOSTROM INTERNATIONAL LIMITED
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
CVS HOLDINGS LIMITED
 
       
By
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

[Signature Page to Second Amendment to Loan Agreement]

S-4



--------------------------------------------------------------------------------



 



         
U.S. BANK NATIONAL ASSOCIATION
 
       
By
  /s/ ROBERT A. ROSATI    

       
 
       
Title
  Vice President    

       
 
       
In its individual corporate capacity and as Agent
Address:
800 Nicollet Mall
Minneapolis, MN 55402
Fax: 612-303-2258
Attention: Robert A. Rosati

[Signature Page to Second Amendment to Loan Agreement]

S-5



--------------------------------------------------------------------------------



 



         
COMERICA BANK
 
       
By
  /s/ MATTHEW T. BREIGHT    

       
 
       
Title
  Vice President    

       
 
       
Address:
Comerica Tower
500 Woodward Avenue
Detroit, Michigan 48226
Fax: 313-222-3389
Attention: Matthew T. Breight

[Signature Page to Second Amendment to Loan Agreement]

S-6



--------------------------------------------------------------------------------



 



         
ASSOCIATED BANK, N.A.
 
       
By
  /s/ DANIEL HOLZHAUER    

       
 
       
Title
  AVP    

       
 
       
Address:
401 E. Kilbourn Avenue
Suite 400
Milwaukee, WI 53202
Fax: 414-283-2300
Attention: Daniel Holzhauer
E-mail: Daniel.holzhauer@associatedbank.com

[Signature Page to Second Amendment to Loan Agreement]

S-7



--------------------------------------------------------------------------------



 



         
CITIZENS BANK OF PENNSYLVANIA
 
       
 
       
By
  /s/ JOHN J. LIGDAY, JR.    

       
 
       
Title
  Vice President    

       
 
       
Address:
525 William Penn Place
Room 2910
Pittsburgh, PA 15219-1729
Fax: 412-552-6307
Attention: John J. Ligday Jr.
E-mail: john.ligday@citzensbank.com

[Signature Page to Second Amendment to Loan Agreement]

S-8



--------------------------------------------------------------------------------



 



         
NATIONAL CITY BANK OF THE MIDWEST
 
       
By
  /s/ OLIVER J. GLENN    

       
 
       
Title
  Vice President    

       
 
       
Address:
1001 S. Worth; Locator R-J40-4D
Birmingham, Michigan 48009
Fax: 248-901-2097
Attention: Oliver Glenn
E-mail: oliver.glenn@nationalcity.com

[Signature Page to Second Amendment to Loan Agreement]

S-9



--------------------------------------------------------------------------------



 



         
SUNTRUST BANK
 
       
By
  /s/ WILLIAM G. HUMPHRIES

   
 
       
Title
  Managing Director    

   
 
       
Address:
303 Peachtree Street
10th Floor, MC 1928
Atlanta, GA 30308
Fax: 404-658-5989
Attention: William Humphries, Managing Director
E-mail: William.Humphries@suntrust.com

[Signature Page to Second Amendment to Loan Agreement]

S-10



--------------------------------------------------------------------------------



 



         
PNC BANK, NATIONAL ASSOCIATION
 
       
By
  /s/ JEFFREY L. STEIN    

       
 
       
Title
  Vice President    

       
 
       
Address:
201 East Fifth Street
Cincinnati, OH 45202
Fax: 513-651-8951
Attention: Jeff Stein
E-Mail: jeffrey.stein@pncbank.com

[Signature Page to Second Amendment to Loan Agreement]

S-11



--------------------------------------------------------------------------------



 



         
KEYBANK NATIONAL ASSOCIATION
 
       
By
  /s/ ROGER D. CAMPBELL    

       
 
       
Title
  Senior Vice President    

       
 
       
Address:
88 East Broad Street, 2nd Floor
Columbus, Ohio 43215
Fax: 614-460-3469
Attention: Roger D. Campbell
e-mail: Roger_campbell@keybank.com

[Signature Page to Second Amendment to Loan Agreement]

S-12



--------------------------------------------------------------------------------



 



         
LASALLE BANK NATIONAL ASSOCIATION
 
       
By
  /s/ CYNTHIA A. GRAY    

       
 
       
Title
  Senior Vice President    

       
 
       
Address:
135 S. LaSalle Street
Chicago, IL 60603
Fax: 513-929-0923
Attention: Cynthia A. Gray
e-mail: Cynthia.gray@abnamro.com

[Signature Page to Second Amendment to Loan Agreement]

S-13



--------------------------------------------------------------------------------



 



         
CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Island Branch
 
       
By
  /s/ THOMAS S. HALL    

       
 
       
Title
  Vice President    

       
 
       
By
  /s/ DOREEN BARR    

       
 
       
Title
  Associate    

       
 
       
Address:
Eleven Madison Avenue
New York, New York 10010
Fax: 212-538-6851
Attention: Edward Markowski
e-mail: Edward.markowski@csfb.com

[Signature Page to Second Amendment to Loan Agreement]

S-14



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B) TO
SECOND AMENDMENT TO
REVOLVING CREDIT AND
TERM LOAN AGREEMENT

Schedule 1.1(b)
to Revolving Credit and
Term Loan Agreement

COMMITMENT AMOUNTS

                                              Term Loan               Term Loan
    Commitment       Revolving     Commitment     Amount (Foreign   Bank  
Commitment Amount     Amount     Currency)  
U.S. Bank National Association
  $ 11,931,818.18     $ 21,015,606.46     £ 1,091,969.65  
Comerica Bank
  $ 8,522,727.27     $ 15,011,147.47     £ 779,978.32  
National City Bank of the Midwest
  $ 8,522,727.27     $ 15,011,147.47     £ 779,978.32  
Sun Trust Bank
  $ 8,522,727.27     $ 15,011,147.47     £ 779,978.32  
LaSalle Bank National Association
  $ 8,522,727.27     $ 15,011,147.47     £ 779,978.32  
Citizens Bank of Pennsylvania
  $ 6,818,181.82     $ 12,008,917.98     £ 623,982.66  
PNC Bank, National Association
  $ 6,818,181.82     $ 12,008,917.98     £ 623,982.66  
KeyBank National Association
  $ 6,818,181.82     $ 12,008,917.98     £ 623,982.66  
Associated Bank, N.A.
  $ 5,113,636.36     $ 9,006,688,48     £ 467,986.99  
Credit Suisse First Boston
  $ 3,409,090.91     $ 6,004,458.99     £ 311,991.33  

Ex A-1